

116 HR 8705 IH: Education for New Dispositions on Stigma Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8705IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Dean introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to institutions of higher education to develop programs and materials to educate students who have a substance use disorder on treatment options for such disorder, and for other purposes.1.Short titleThis Act may be cited as the Education for New Dispositions on Stigma Act or END Stigma Act.2. Grant program to educate students on substance use disorder treatment optionsPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:553. Grant program to educate students on substance use disorder treatment options(a)In generalThe Secretary may award grants to institutions of higher education to develop programs and materials to—(1)educate students who have a substance use disorder on treatment options for such disorder;(2)reduce stigmas with respect to substance use disorders; and(3)refer students to substance use disorder treatment providers and facilities.(b)Grant numberAn institution of higher education may not receive more than 1 grant under this section.(c)Grant periodThe period of a grant under this section shall be 3 years.(d)Grant amountThe amount of a grant under this section shall not exceed $100,000.(e)Institution of higher education definedIn this section, the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2024..